by defendant from a judgment of the Supreme Court, Kings county, rendered February 7, 1975 (the date on the clerk’s extract is July 1, 1975), convicting him of attempted robbery in the third degree, upon his plea of guilty, and imposing sentence. Judgment affirmed. We have reviewed the record and agree with appellant’s assigned counsel that there are no meritorious grounds which could be raised on this appeal. Counsel’s application for leave to withdraw as counsel is granted (see Anders v California, 386 US 738; People v Paige, 54 AD2d 631). Latham, J. P., Shapiro, Hawkins and Suozzi, JJ., concur.